TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00259-CV


                                Aleksei Kudimov, Appellant

                                               v.

                                  Anna Kudimova, Appellee


                FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-19-007227, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Aleksei Kudimov has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

Dismissed on Appellant’s Motion

Filed: June 30, 2021